IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-67,880-01 & -02


EX PARTE LUCKY JOHN LUNA, Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. F0-231777-VQ & F0-500345-KQ IN THE 204TH DISTRICT COURT

FROM DALLAS COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated
sexual assault and sexual assault and was sentenced to imprisonment for fifteen and ten years,
respectively. The Fifth Court of Appeals affirmed his convictions. Luna v. State, Nos. 05-05-00678-CR & 05-05-00679-CR (Tex. App.-Dallas 2006, no pet.).  
	On July 25, 2007, we denied these applications without written order on the findings of the
trial court. We subsequently received a motion from Applicant to abate these applications because
they had been prematurely forwarded to this Court. On September 12, 2007, we withdrew our July
25th dispositions on our own motion and remanded these applications to the trial court for further
findings of fact and conclusions of law. We, however, have not received findings of fact and
conclusions of law from the trial court. 
 These applications will be held in abeyance until the trial court has resolved the fact issues. 
The issues shall be resolved within 30 days of this order. If any continuances are granted, a copy of
the order granting the continuance shall be sent to this Court. A supplemental transcript containing
all affidavits and interrogatories or the transcription of the court reporter's notes from any hearing
or deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be returned to this Court within 60 days of the date of this order. Any extensions of time shall be
obtained from this Court.
 
Filed: June 30, 2010
Do not publish